Citation Nr: 0430129	
Decision Date: 11/12/04    Archive Date: 11/24/04

DOCKET NO.  03-01 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a rating higher than 10 percent, i.e., 
separate 10 percent ratings, for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1959 to August 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
In that decision, the RO, among other things, denied the 
veteran's claim for a rating higher than 10 percent for his 
bilateral tinnitus.

Historically, a November 1998 RO decision found clear and 
unmistakable error (CUE) in a prior, March 1981, RO decision 
that failed to grant service connection for tinnitus.  So the 
November 1998 decision granted service connection for this 
condition with a 10 percent rating retroactively effective to 
September 23, 1980.  The veteran asked for a higher rating 
for this now service-connected disability in a February 2002 
claim.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


FINDING OF FACT

The veteran experiences bilateral tinnitus and is service 
connected for this condition with a 10 percent rating.


CONCLUSIONS OF LAW

1.  The notification and duty to assist provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations do not apply to claims for separate 
ratings for bilateral tinnitus, because decisions of VA's 
General Counsel, which are binding on the Board, hold that 
such ratings cannot be assigned as a matter of law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5104, 7104 (West 
2002); 38 C.F.R. § 3.159 (2004).

2.  The veteran is not entitled to separate 10 percent 
disability ratings for his bilateral tinnitus as a matter of 
law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.10, 4.14, 4.25, 4.87, Diagnostic 
Code (DC) 6260 (prior to and after June 10, 1999, and prior 
to and after June 13, 2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's February 2002 claim, which asked 
for higher ratings for all of his service-connected 
disabilities, including tinnitus.  The VCAA's implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Although the VCAA applies to claims filed on or after its 
date of enactment, there are circumstances in which the 
statutory and regulatory provisions pertaining to VA's duties 
to notify and to assist do not apply to a claim.  In 
VAOPGCPREC 5-2004 (June 23, 2004), VA's Office of General 
Counsel (GC) held that VA is not required to provide notice 
and assistance to a claimant pursuant to the VCAA where there 
is no legal basis for the claim.  See also 38 C.F.R. 
§ 3.159(d)(3) (2003) (VA will refrain from providing 
assistance in obtaining evidence where a claim requests a 
benefit to which the claimant is not entitled as a matter of 
law).  More specifically, in VAOPGCPREC 2-2004 (March 9, 
2004), GC held that VA is not required to provide VCAA notice 
in response to a claim for separate disability ratings for 
each ear for bilateral service-connected tinnitus because 
there is no information or evidence that could substantiate 
such a claim.  This is because, under VAOPGCPREC 2-2003 (May 
22, 2003), discussed in more detail below, entitlement to 
such separate ratings is barred under 38 C.F.R. § 4.87, DC 
6260 (2003) and prior versions of that regulation.  The Board 
is bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. 
§ 7104(c) (West 2002).  Consequently, VA has no further duty 
to notify the veteran of the evidence needed to substantiate 
his claim, or to assist him in obtaining that evidence, 
because there is no possibility that any further assistance 
would aid him in substantiating his claim.  See also Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision."); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); 
VAOPGCPREC 7-2004 at 5 (July 16, 2004) (listing circumstances 
in which VA is not required to provide VCAA notice).


Entitlement to Separate Ratings for Bilateral Tinnitus

An October 2002 VA audiology examination confirmed that the 
veteran has "long-standing constant tinnitus bilaterally."

Prior to 1999, DC 6260 provided for a 10 percent rating for 
tinnitus where it was persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, DC 6260 
(1998).  In May 1999, DC 6260 was amended effective June 10, 
1999, to provide for a 10 percent rating for recurrent 
tinnitus, regardless of etiology.  See 64 Fed. Reg. 25,202, 
25,210 (1999).  That amended regulation was in effect at the 
time the veteran filed his February 2002 claim.  Neither of 
those versions of the regulations explicitly addressed 
whether a separate tinnitus rating could be awarded for each 
ear.  In May 2003, DC 6260 was revised, effective June 13, 
2003, to provide that only a single 10 percent evaluation is 
to be assigned for tinnitus, whether the sound is perceived 
as being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, DC 6260, Note 2 (2003).

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply unless Congress provided 
otherwise or permitted the Secretary of VA to do otherwise 
and the Secretary did so.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), pointing out that the United States Court of Appeals 
for the Federal Circuit-in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003)-overruled Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991), to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
That is, when amended regulations expressly state an 
effective date and, as in this case, do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, and the prior version may 
be applied, if more favorable, to periods preceding and 
following the change.   See also VAOGCPREC 3-2000 (Apr. 10, 
2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 
5110(g) (West 2002); 38 C.F.R. § 3.114 (2003).

The change to DC 6260 effective June 13, 2003 did not provide 
for retroactive application.  See Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 
(May 14, 2003).  Thus, the explicit prohibition on separate 
ratings for tinnitus does not apply prior to the June 13, 
2003 effective date of the May 2003 amendment to DC 6260.  
The veteran is, therefore, at least entitled to application 
of the prior version of the regulation for the time period 
prior to June 2003 and, if more favorable, the prior 
regulation could apply to the period after the June 13, 2003 
effective date.

In VAOPGCPREC 2-2003 (May 22, 2003), GC addressed the issue 
of whether separate ratings for bilateral tinnitus were 
allowable prior to the regulatory change expressly 
prohibiting such separate ratings.  GC held that, even before 
the express prohibition of separate ratings effective June 
13, 2003, DC 6260 authorized only a single 10 percent 
disability rating for tinnitus, regardless of whether the 
tinnitus was perceived as unilateral, bilateral, or in the 
head.  In other words, separate ratings for tinnitus for each 
ear could not be assigned under any version of DC 6260 or 
under any other diagnostic code.  See VAOPGCPREC 2-03.  GC 
concluded that the amendment effective June 13, 2003 restated 
in more explicit terms the rule reflected in the prior 
versions of DC 6260 and other regulations that only a single 
10 percent rating for tinnitus could be assigned.

As noted above, the Board is bound is bound by GC's precedent 
opinions, including VAOPGCPREC 2-03.  VAOPGCPREC 2-03 did 
not, however, address the applicability of 38 C.F.R. 
§ 4.25(b) (2003), and the Board will address it here.

That regulation provides that except as otherwise provided in 
the Rating Schedule, the disabilities arising from a single 
disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.25(b) (2003).  
The issue is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.

The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same "disability" or 
the same "manifestations" under various diagnoses is not 
allowed.  See 38 C.F.R. § 4.14 (2003); Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  In VAOPGCPREC 2-03 GC noted that 
tinnitus is the perception of sound in the absence of any 
external stimulus.  Id. (citing The Merck Manual 665 (17th 
ed. 1999)).  VA also discussed the nature of tinnitus in the 
proposed amendment to DC 6260:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs 
(Diseases of the Ear, H. Ludman, and T. Wright, 6th 
ed., chapter 11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. 
Jasterboff, 1990; and Mechanisms of Tinnitus, Allyn 
and Bacon, 1995, J. Vernon and A. Moller (Eds.)).  
. . . True tinnitus, i.e., the perception of sound 
in the absence of an external stimulus, appears to 
arise from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002).

VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology Service 
recently wrote a booklet titled Hearing Impairment, 
an Independent Study Course for health care 
providers.  The section on tinnitus states that the 
fact that most tinnitus appears to be coming from 
the ear led to a belief that tinnitus was generated 
in the inner ear, but this is not the case.  It 
further states that damage in the inner ear may be 
a precursor for subjective tinnitus, but that 
subjective tinnitus is generated within the central 
auditory pathways.

Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 
Fed. Reg. 25,822 (May 14, 2003).  

The medical treatise evidence documented in the Federal 
Register shows, therefore, that tinnitus is a single disease 
entity manifested in a single disability, regardless of 
whether it is perceived as being in one ear, both ears, or in 
the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is not appropriate.  The application 
of 38 C.F.R. § 4.25(b) (2003) does not, therefore, provide a 
basis for assigning separate ratings for bilateral tinnitus.

This finding is further supported by the regulatory scheme 
that forms the basis for evaluating the severity of a 
service-connected disability.  Disability ratings are based 
on the average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  The basis of disability evaluations is the ability 
to function under the ordinary conditions of daily life, 
including employment.  Regardless of the location of the 
disability, evaluations are based upon lack of usefulness of 
these body parts or systems.  38 C.F.R. § 4.10 (2003).

It is true that the Ratings Schedule provides for separate 
ratings for a single disease entity that has multiple 
manifestations.  For example, several of the diagnostic codes 
pertaining to the feet provide different ratings for 
unilateral versus bilateral involvement.  However, having a 
disability that effects both feet, rather than just one foot, 
results in additional functional limitations, in terms of the 
ability to ambulate.  In contrast, tinnitus in both ears does 
not result in significantly greater impact on the functioning 
of the auditory system, in comparison to having tinnitus in 
only one ear.

It has also been argued that, pursuant to the phrase in 
38 C.F.R. § 4.25(b) (2003) "except as otherwise provided," 
a single rating for multiple manifestations of the same 
disease entity can be applied only if the diagnostic code so 
specifies.  For instance, some of the diagnostic codes 
pertaining to the feet provide that the same rating applies 
regardless of unilateral or bilateral involvement.  The Board 
notes, however, that that lack of distinction applies to 
disabilities warranting the minimum 10 percent rating, 
indicating that the disability is of insufficient severity to 
warrant distinct ratings for unilateral or bilateral 
involvement.  

Nevertheless, in determining the appropriate rating for 
bilateral tinnitus, the Board need not look so far as the 
diagnostic codes pertaining to the feet; the diagnostic codes 
pertaining to the auditory system specify the situations in 
which separate ratings are applicable, depending on 
unilateral or bilateral manifestations.  For example, the 
rating for hearing loss is dependent on whether there is 
hearing loss in both ears, or only one ear.  In addition, DC 
6207 provides a 30 percent rating for the complete loss of 
one auricle, and a 50 percent rating for the complete loss of 
both auricles.  None of the remaining diagnostic codes 
pertaining to the auditory system provide for unilateral 
versus bilateral involvement.

In Brown v. Gardner, 513 U.S. 115, 118 (1994), the Supreme 
Court held that if a statute is ambiguous, any interpretive 
doubt is to be resolved in the veteran's favor.  See also 
Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) 
(the canons of statutory construction apply to regulations as 
well as statutes).  The veteran's representative relies on 
this canon of construction for his proposition that the 
regulation must be interpreted to allow two separate and 
distinct ratings for bilateral tinnitus.

DC 6260, prior to the May 2003 amendment, did not expressly 
indicate whether, in the case of bilateral tinnitus, each ear 
was to be rated separately.  The Supreme Court also held in 
Brown, however, that "[a]mbiguity is a creature not of 
definitional possibilities but of statutory context. . . " 
Brown, 513 U.S. at 118 (citations omitted).  By reading the 
rating criteria for DC 6260 in the context of the remaining 
provisions of the Rating Schedule, it is clear that a maximum 
10 percent rating may be assigned for tinnitus, regardless of 
whether it is unilateral or bilateral, and that separate 
10 percent ratings cannot be assigned for tinnitus in each 
ear.

If one section of a statute includes specific language, but 
that language is missing from another section of the same 
statute, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  38 C.F.R. § 4.87, DC 6260 (2002).  The 
diagnostic code does not distinguish between tinnitus that is 
perceived in one ear, both ears, or within the head.  Other 
diagnostic codes pertaining to the auditory system specify 
whether the rating is to be assigned based on unilateral or 
bilateral involvement (DC 6100 for hearing loss, and DC 6207 
for loss of auricle).  Because some of the diagnostic codes 
pertaining to the auditory system distinguish between 
unilateral and bilateral involvement, it is apparent from the 
regulation that the omission of that language from DC 6260 
was intentional.  This interpretation of the diagnostic code 
is not in conflict with 38 C.F.R. § 4.25(b) (2003), because 
that regulation specifies that disabilities arising from the 
same disease entity are to be separately rated; tinnitus, 
whether unilateral or bilateral, constitutes the same 
disability.

In sum, by reading DC 6260 in the context of the remaining 
diagnostic codes pertaining to the auditory system, that 
diagnostic code clearly indicates that a 10 percent rating 
applies to recurrent tinnitus, regardless of whether the 
involvement is unilateral or bilateral.  Consequently, the 
Board finds that the arguments of the veteran's 
representative are without merit, and the veteran's claim of 
entitlement to separate 10 percent ratings for bilateral 
tinnitus is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).

Because in this case the veteran may not receive a schedular 
rating in excess of 10 percent, the only possible method by 
which an evaluation greater than 10 percent may be assigned 
is on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) 
(2003).  That regulation provides that ratings shall be based 
as far as practicable, upon the average impairment of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

In the present case, there is no evidence that the veteran 
has required frequent hospitalization for the disability at 
issue, and the manifestations of the disability are 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned evaluation.  Neither is there 
any indication that application of the schedular criteria is 
otherwise rendered impractical.  Thus, referral of this case 
for extra-schedular consideration is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine does not apply, and 
his claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 4.3 (2003); Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 10 percent, i.e., separate 
10 percent disability ratings, for bilateral tinnitus, is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



